                 Case 01-01139-AMC            Doc 33220       Filed 03/18/21       Page 1 of 2

                        UNITED STATES BANKRUPTCY COURT
                                 District of Delaware
                             824 Market Street, 3rd Floor
                                Wilmington, DE 19801


In Re:                                                  Chapter: 11
W.R. Grace & Co., et al.
7500 Grace Drive
Columbia, MD 21044
 EIN: 65−0773649                                        Case No.: 01−01139−AMC




                                            NOTICE OF HEARING

A hearing regarding Motion for Sanctions is scheduled for 6/3/21 at 12:00 PM at the United States Bankruptcy Court,
. Objections are due on or before 6/24/21 .




                                                                              Una O'Boyle, Clerk of Court


Dated: 3/16/21

(VAN−401)
                            Case 01-01139-AMC                      Doc 33220              Filed 03/18/21              Page 2 of 2
                                                              United States Bankruptcy Court
                                                                   District of Delaware
In re:                                                                                                                 Case No. 01-01139-AMC
W.R. Grace & Co., et al.                                                                                               Chapter 11
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0311-1                                                  User: admin                                                                 Page 1 of 1
Date Rcvd: Mar 16, 2021                                               Form ID: van401                                                            Total Noticed: 6
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.

##               Addresses marked '##' were identified by the USPS National Change of Address system as undeliverable. Notices will no longer be delivered by
                 the USPS to these addresses; therefore, they have been bypassed. The debtor's attorney or pro se debtor was advised that the specified notice was
                 undeliverable.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Mar 18, 2021:
Recip ID                 Recipient Name and Address
db                     + W.R. Grace & Co., et al., 7500 Grace Drive, Columbia, MD 21044-4029
aty                    + Bruce Grohsgal, Pachulski, Stang, Ziehl, Young, Jones, 919 N. Market Street, 16th Floor, Wilmington, DE 19801-3034
aty                    + Daniel K. Hogan, HoganMcDaniel, 1311 Delaware Ave, Wilmington, DE 19806-4717
aty                      Gregory M. Gordon, Jones Day, 2727 North Harwood Street, Dallas, TX 75201-1515
aty                      Pamela D. Marks, Beveridge & Diamond PC, 201 North Charles Street, Suite 2210, Baltimore, MD 21201-4150
aty                    + Roger J. Higgins, P.C., The Law Offices of Roger Higgins LLC, 111 East Wacker Driver, Suite 2800, Chicago, IL 60601-4277

TOTAL: 6

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID         Bypass Reason Name and Address
aty              ##+           David E Grassmick, The Law Offices of Roger Higgins LLC, 1 N. Bishop Street, Suite 14, Chicago, IL 60607-1816

TOTAL: 0 Undeliverable, 0 Duplicate, 1 Out of date forwarding address


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Mar 18, 2021                                            Signature:           /s/Joseph Speetjens
